Title: To George Washington from Jonathan Trumbull, Jr., 22 June 1799
From: Trumbull, Jonathan Jr.
To: Washington, George



My Dear Sir
Lebanon [Conn.] 22d June 1799

I take much pleasure in complying with a request of my Brother Colo. John Trumbull, to communicate to you a Copy of a political Letter, which he has lately written to me from London. His project you will find is a great One. But—were the moral powers of our Country, equal to her physical force, so far from starting at the magnitude of the Object, some of her Sons I presume, would not hesitate at an attempt to bring into effect the projected Union of two Countries, which nature has so nearly conjoined; and whose destinies & Interests, we may fairly conjecture, must at some future period—& that not far distant perhaps—be very intimately connected together. Would to Heaven! that the Counsels of our Country were now influenced by that Union of Sentiment & will, which you & I so ardently wish! but Providence is Wise & Good—& will accomplish its designs in the best manner—& in its own way.

You may perhaps recollect, my Dear Sir! that in some conversation of mine with you on the Event of your resignation of the Presidency, or in some Letter written to you on that subject, I expressed to you my wish, that no untoward Events might take place, which should once more draw you from your beloved solitude & retirement, and force you again to assume the Cares of Government—The period then alluded to, and the necessity which I then contemplated might exist, I now begin to realize as fast approaching. Another Election of a President is near at hand, and I have confidence in believing, that, should your Name again be brort up, with a View to that Object, you will not disappoint the hopes & Desires of the Wise & Good in every State, by refusing to come forward once more to the relief & support of your injured Country. Need I apologize to you Sir! for this hint? Or shall I frankly tell you, that this Idea is not vaguely started by me, but is strongly prompted by the necessity of our situation, and may probably be pursued in earnest; for unless some eminently prominent Character shall be brort up to view on the Occasion, the next Election of President, I fear, will have a very illfated Issue. With my best regards to Mrs W. & the family I am Dear Sir Your constant & assured Friend & Obet hume Servant

Jona. Trumbull

